DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 1, 2, 8, 11, 13-19, 22, 30, and 34 have been amended; Claims 35-37 have been newly added, as requested in the amendment filed on August 10, 2022. Following the amendment, claims 1-9, 11-27, and 30-37 are pending in the instant application.
Claims 6-8, and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim at this time.
Claims 1-5, 9, 11-21, 24-27, and 30-37 are under examination in the instant office action.

Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As currently amended, claims 1-5, 9, and 11-17 stand as being rejected under 35 U.S.C. 101, for reasons of record in the previous action, because the claimed invention is directed to a natural phenomenon judicial exception without significantly more. 
First, it is noted that NAMPT has many synonyms within the art including Pre-B-Cell Enhancing Factor (PBEF or PBEF1); VF; VISFATIN; or, 1110035O14Rik (see Genecard attached to previous action).
On page 8 of Remarks filed August 10, 2022, Applicant argues the rejection on the grounds that amended claim 1, and claims depending therefrom, no longer recite diagnosis or comparing, and therefore they do not recite a judicial exception and are patent eligible. 
This is not persuasive for the following reasons.  As stated in the previous action the claims recite a natural phenomenon judicial exception; namely, the natural phenomenon whereby lung injury raises the level of nicotinamide phosphoribsyltransferase (NAMPT) over normal levels. This phenomenon had previously been demonstrated subsequent to mechanical lung injury (Adyshev et al., Mechanical Stress Induces Pre–B-cell Colony-Enhancing Factor/NAMPT Expression via Epigenetic Regulation by miR-374a and miR-568 in Human Lung Endothelium, American Journal of Respiratory Cell and Molecular Biology, Volume 50, Number 2, February 2014) and upon ventilator-induced inflammatory lung injury (Camp et al., Unique Toll-Like Receptor 5 Activation by NAMPT/PBEF Induces NFkappaB Signaling and Inflammatory Lung Injury, Nature Scientific Reports, 5:13135, published 14 August 2015).  Therefore, there is a natural correlation between lung injury pathology and NAMPT levels, and the claims recite a judicial exception. 
The steps/elements recited in addition to the judicial exception do not integrate this the phenomenon into any practical application (MPEP 2106.5 (a-c) and e and h).  As currently amended, the additional elements are providing a biological sample from a subject at risk of having or developing RILR following exposure to radiation, and detecting a level of NAMPT in said sample (claim 1).  These additional elements do not amount to significantly more than the judicial exception itself, because the additional elements fail to impose meaningful limits upon the method.  Providing a sample is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP 2106.05(g)).  
Claims 1-5, 9 and 11-17 are analogous to the claims in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, which were directed to determining the level of a biomarker in blood, and were deemed mere data gathering. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).  In the instant claims, “detecting” is recited at such a high level of generality so as to cover any conceivable means for detecting (immunoassay, mass spect, etc.).  In Sequenom (at IV) the Court reiterates the position of the district court wherein it notes: “It is important to note that the ’540 patent does not merely claim uses or applications of cffDNA, it claims methods for detecting the natural phenomenon. Because generally one must be able to find a natural phenomenon to use it and apply it, claims covering the only commercially viable way of detecting that phenomenon do carry a substantial risk of preempting all practical uses of it.”  The case law is relevant to the instant claims because they cover all viable ways of detecting the phenomenon, and therefore, the invention preempts the natural phenomenon itself.
Lastly, the examiner has provided evidence within the specification itself, and within the art prior to the effective filing date of the application, that demonstrates the additional steps/elements, alone or in combination, were well understood, routine, and conventional activities in the art. (Specification: “Practicing the methods disclosed herein utilizes routine techniques in the field of molecular biology” at pg. 30; “Collection of a biological sample from a subject, such as a test subject is performed in accordance with the standard protocol hospitals or clinics generally follow” pg. 31 and 41; “NAMPT transcription can be assessed by a variety of methods …which are well known to those of ordinary skill in the art” pg. 36). The Liu et al., 2009 art made of record in the previous teaches NAMPT is “significantly upregulated” in acute lung injury (pg. 19, second paragraph) using Western blot detection methods (pg. 21 at bullet 2.8).  These results were confirmed by other groups (Moreno-Vinasco et al., August 2014 cited in prior action; and Adyshev et al., and Camp et al., cited above).  Thus, the claimed steps/elements recited in addition to the judicial exception(s), alone or in combination, do not make an inventive contribution over the methods that were known in the art prior to filing, and they amount to mere observation of the natural phenomenon itself with the words “apply it.  
For all of these reasons, claims 1-5, 9 and 11-17 are directed to the judicial exception without significantly more and are rejected.

It should be noted that Claims 18-21, 23-27 and 30-37 recite treatment comprising the additional step of administering a NAMPT- inhibitor.  These claims recite a specific treatment (NAMPT inhibitor) and particular cohort of patients (those with elevated NAMPT) (see MPEP 2106.04(d)(2)).  These additional steps/elements meaningfully limit the natural phenomenon and integrate the judicial exception into a practical application.  Therefore, claims 18-21, 23-27 and 30-37 are excluded from the rejection under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended to recite a treating comprising a NAMPT inhibitor (claims 18 and 35-37) and an anti-NAMPT antibody (Claims 36) Claims 18-21, 23-27 and 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Federal Circuit provided recent guidance as to adequate written description for claims encompassing antibodies (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The CAFC when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must provide adequate written description of an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). While the claims in Amgen were directed to an antibody per se, TC1600-specific training (Examples 5-7 of the Office' s training dated 6/3/19) requires examiners to apply this case law to method claims comprising an antibody. 
The instant claims are directed to a NAMPT inhibitor, and an anti-NAMPT inhibitory antibody.  Thus, claims encompass a genus of “inhibitors” and a genus of anti-NAMPT antibodies.  
Regarding “inhibitors” the specification teaches: “’Inhibitors,’ ‘activators,’ and ‘modulators’ of NAMPT protein are used to refer to inhibitory, activating, or modulating molecules, respectively, identified using in vitro and in vivo assays for NAMPT protein binding or signaling, e.g., ligands, agonists, antagonists, and their homologs and mimetics” and “NAMPT inhibitors, as described herein, may include, without limitations, NAMPT siRNAs, NAMPT ribozymes, NAMPT antibodies, and other NAMPT binding proteins or proteins that inhibit the expression of NAMPT transcripts. In particular, an anti- NAMPT antibody can be used (e.g., as a NAMPT inhibitor) for treating RILI in a subject (e.g., a subject (e.g., cancer patient) undergoing thoracic radiotherapy, or a subject exposed to IR, e.g., from a nuclear incident)” (see pgs. 23, 45-46 and 60-61). While a variety of NAMPT inhibitor small molecules were known in the art at the time of filing (e.g. FK866, CHS828, GEN617, and OT-82) all of these are cytotoxic compounds for cancer treatment.  No NAMPT siRNAs, NAMPT ribozymes, and other NAMPT binding proteins are described in the specification.  Rather, the specification describes the genus of NAMPT inhibitors solely by the manner in which compounds within this genus can be identified – screening assays. This is analogous to the claims and specification in University of Rochester v. G.D. Searle & Co. et al. (CAFC 2004)]; in which claims were directed to a method for inhibiting prostaglandin receptor activity by administering an unspecified compound that selectively inhibited the activity of the receptor gene product.  The patent at issue did not satisfy the written description requirement of 35 U.S.C. § 112, since the patent described the compound merely by its desired function, but did not identify said compound beyond the performance of a screening assay to screen compounds with the desired effect (see Reagent of the University of California v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed Cir 1997) cert denied 523 U.S. 1089 (1998). In consideration of this case law, the inventors cannot be said to have “possessed” the claimed NAMPT inhibitors without knowing of a specific compound that fulfills the function of inhibiting NAMPT and treating human subjects. 
Regarding the anti-NAMPT antibodies of the claims: The specification states throughout “a NAMPT inhibitor (e.g., an anti-NAMPT antibody, such as, a humanized anti- NAMPT monoclonal antibody)” but describes only two species within the genus of antibodies encompassed by the claims: (1) a polyclonal NAMPT-neutralizing antibody (pAb) (pgs. 65 and Example 4, 67); and (2) a radiolabeled anti-NAMPT antibody for detecting increased NAMPT expression in inflamed lung tissues (Figure 21).   The courts have held, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties). See MPEP 2163.II.A.3(a). The instant claims fail to meet the requirements for disclosure because the specification does not provide adequate written description for an antibody that can be used to inhibit NAMPT in human subjects. 
	Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, or representative number of species, the specification does not provide adequate written description and claims 18-21, 23-27 and 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


Claims 18-21, 23-27 and 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting a higher level of NAMPT in the biological sample compared to the healthy control or reference value; and while the art at filing provided guidance for administering small molecule NAMPT inhibitor to patients that have received radiation therapy (ClinicalTrials.gov Identifier: NCT00003979, completed July 2012); the specification does not reasonably provide enablement for treating a subject for RILI by administering any NAMPT inhibitor. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
     The breadth of the claims:
With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. As such, the broadest reasonable interpretation of the claimed method is that it provides treatment for RILI in human subjects comprising administering any NAMPT inhibitor 18-21, 23-27 and 30-37. A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification. 
The amount of direction provided by the inventor and the level of predictability in the art:
The specification provides no enabling guidance comprising administering any NAMPT inhibitor, nor evidence that NAMPT inhibitors treat RILI with a reasonable expectation of success.  Small molecule NAMPT inhibitors (ex. CHS 828) were used as chemotherapeutic agents in patients with solid tumors, including lung tumors, prior to the effective filing date of the application. Therefore, administering CHS 828 to lung tumor patients who have received radiation therapy, necessarily teaches the administering step of claim 18, part (d).  However, NAMPT small molecule inhibitors like FK866, CHS828, GEN617, and OT-82 are cytotoxic compounds and there is nothing within the art or the specification as filed that teaches a nexus between these agents and treating RILI.  There is no enabling guidance for administration of a NAMPT inhibitor that treats RILI with a reasonable expectation of success.  The specification as filed does not provide any guidance that overcomes this unpredictability of using cytotoxic NAMPT inhibitors.
The existence of working examples: 
As stated above, there are no working examples that demonstrate treatment of RILI with a reasonable expectation of success. 
The quantity of experimentation needed to make or use the invention:
The standard of an enabling disclosure is not the ability to make and test if the invention works but the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea (MPEP 2164.03 and Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004). The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Given that the nature of the invention is directed to treatment in vivo, a person having ordinary skill in the art would have to perform multiple experiments (demonstrating use of a representative number of NAMPT inhibitors), in human clinical trials, or in animal models that are predictive of treating RILI, in order to demonstrate the invention could be used with a reasonable expectation of success. The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine' within the art, and constitutes undue further experimentation. Therefore, claims 18-21, 23-27 and 30-37 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.
     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


As currently amended, Claims 1-5, 9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al 2004; in view of, Cheung et al. 2017 Nov 5, both cited in the previous office action.  It should be noted that as currently amended to require treating with a NAMPT inhibitor, claims 18-21, 23-27 and 30-37 are no longer included in the rejection.  Any traverse pertaining to these claims is, therefore, moot.
On pages 8-13 of Remarks (Id), Applicant provides the following grounds for traverse:
Ye discloses NAMPT/PBEF as a potential biomarker of sepsis- and mechanical-inflammatory lung disease and ALI (acute lung injury).  Ye does not mention radiation-induced lung injury (RILI) of the instant claims; nor does Ye set forth a clear connection between NAMPT/PBEF and RILI or between RILI and sepsis- and mechanical-inflammatory lung disease. 
Applicant argues, Cheung teaches 70 events that can lead to ALI and teaches radiation can produce both acute and chronic damage to the lung.  But Applicant argues that Cheung teaches ALI is a non-specific finding, and teaches RILI manifests 1 to 2 months after radiation therapy. Cheung does not mention NAMPT/PBEF.
Applicant states: “Claim 1 specifies detecting a level of NAMPT in a human subject ‘at risk of having or developing RILI following an exposure to radiation that put the human subject at risk for RILI.’ None of the cited references, alone or in combination teach or suggest measuring NAMPT following they [sic] type of exposure to radiation that put the human subject at risk for RILI.”

Answer to arguments:
The arguments above are not persuasive to overcome the rejection because Ye expressly states “the association of the PBEF with susceptibility to ALI” and teaches NAMPT/PBEF is a “dual sensor to both the mechanical force and inflammatory stimuli to be involved in the pathogenesis of ALI” (acute lung injury) (pg. 361, second paragraph, and pg. 367, first sentence of second column). Figure 1 of Ye validates significant increases in NAMPT/PBEF in mechanical and inflammatory models of ALI.  Cheung teaches there are a finite number of conditions that lead to ALI, one of these is radiation pneumonitis.  Given the guidance in the reference, a person having ordinary skill in the art, prior to the effective filing date of the application, could have assessed NAMPT/PBEF levels, using the methods of Ye, under all conditions that lead to ALI, including radiation. 
In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that where there is a “pressure to solve a problem and a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” (KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007).  In the instant case, the problem to be solved is confirming NAMPT/PBEF as biomarker for susceptibility to ALI and a sensor for lung inflammatory stimuli involved in the pathogenesis of ALI.  Ye teaches only one model of inflammatory response but the Cheung reference teaches a finite number of conditions that lead to ALI, including radiation.  While Applicant argues the radiation disclosed in Cheung is somehow not the “type of exposure to radiation that put the human subject at risk for RILI” there is no evidence that the events of the claimed RILI are different than the radiation pneumonitis disclosed by the Cheung reference (pg. 140, second to last paragraph).  On the contrary, the instant specification states: “Of the two major components of RILI, the most prominent is radiation pneumonitis… occurring 4-20 weeks post [ionizing radiation] IR exposure, induced by profound inflammatory responses to IR.”  Thus, the pneumonitis and timing disclosed in Cheung is the same.  
No further experimentation would have been required to use the method according to Ye to test the levels of NAMPT/PBEF in other conditions that lead to ALI.  Since Ye expressly suggests NAMPT/PBEF is elevated upon inflammatory stimuli and is a marker for susceptibility to ALI, then the method would result in predictable success of detecting elevated NAMPT/PBEF in radiation-induced ALI.
Therefore, the rejection is maintained.  

Conclusion
No claim is allowed.

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649